Case: 12-50173       Document: 00512154137         Page: 1     Date Filed: 02/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 25, 2013
                                     No. 12-50173
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PEDRO TORRES-VASQUEZ, also known as Pedro Torres,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:05-CR-635-2


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Pedro Torres-Vasquez (Torres) appeals his above guidelines 24-month
imprisonment term and life term of supervised release imposed upon the second
revocation of his supervised release.            Torres argues that the sentence is
unreasonable.
       Revocation sentences generally are reviewed under 18 U.S.C. § 3742(a)’s
“plainly unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th
Cir.), cert. denied, 132 S. Ct. 496 (2011). However, because no objections were

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50173      Document: 00512154137       Page: 2    Date Filed: 02/25/2013

                                    No. 12-50173

made at the revocation hearing, this court’s review of Torres’s revocation
sentence is limited to plain error. See United States v. Whitelaw, 580 F.3d 256,
259-60 (5th Cir. 2009). To show plain error, the appellant must show a forfeited
error that is clear or obvious and that affects his substantial rights. Puckett v.
United States, 556 U.S. 129, 135 (2009). If the appellant makes such a showing,
this court has the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      Torres argues that his sentence is unreasonable because it is greater than
necessary to achieve the goals of sentencing in 18 U.S.C. § 3553. Torres argues
that a sentence within the advisory guideline range would have been sufficient
considering that his violations were not drug related and reflected only his
continuing struggle to control his anger during an argument. However, the
district court expressly “considered the policy statements contained within
Chapter 7 of the sentencing guidelines manual and [found] their application to
be inadequate.” Although the district court did not expressly refer to § 3553, it
was aware of Torres’s history and characteristics in that it presided over his first
revocation proceeding. Furthermore, the district court’s comments regarding
Torres’s “smart aleck” attitude reveal its determination that a guidelines
sentence would not adequately deter Torres’s propensity for failing to follow the
rules and would not sufficiently protect the public. See § 3553(a)(2)(B)-(C).
Therefore, Torres has not shown that the district court failed to consider the
sentencing factors in § 3553. See Whitelaw, 580 F.3d at 261. Torres’s sentence
of 24 months, to be followed by a lifetime of supervised release, is within the
statutory maximum revocation penalty and does not constitute error, much less
plain error. See Puckett, 556 U.S. at 135.
      Torres also argues that the Double Jeopardy Clause was violated when the
district court increased his supervised release term from five years to life. As he



                                          2
    Case: 12-50173    Document: 00512154137    Page: 3   Date Filed: 02/25/2013

                                No. 12-50173

acknowledges, however, this argument is foreclosed by United States v. Jackson,
559 F.3d 368, 371 (5th Cir. 2009).
      AFFIRMED.




                                      3